Citation Nr: 1600872	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  08-33 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for bipolar disorder (previously characterized as psychotic disorder) prior to May 30, 2007.

2.  Entitlement to higher disability ratings for bipolar disorder (previously characterized as psychotic disorder) rated as noncompensable prior to February 6, 2009, and as 50 percent disabling beginning February 6, 2009 (exclusive of a temporary total (100 percent) rating assigned under 38 C.F.R. § 4.29 from April 26, 2011, to May 31, 2011).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to September 1981 and from November 1981 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned in a videoconference hearing from the RO in August 2015.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing, the Veteran's representative asserted that there was clear and unmistakable error (CUE) in the December 2007 rating decision to the extent it assigned a noncompensable disability rating for the Veteran's condition.  See Board Hr'g Tr. 3-4.  As that December 2007 rating decision is currently on appeal, and therefore not final, a motion for revision of that rating decision on the basis of CUE is premature.  See 38 C.F.R. § 3.105(a) (2015).  

The issue of entitlement to an increased initial rating for the service-connected bipolar disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A claim for a mental health condition was received on May 30, 2007.

2.  Prior to the petition to reopen filed on May 30, 2007, the Veteran filed claims of entitlement to service connection in June 1983 and June 1986, but those decisions became finally denied without receipt of new and material evidence during the appeal period or receipt of new service department records.  


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than May 30, 2007, for the award of service connection for bipolar disorder (previously characterized as psychotic disorder), are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in June 2007, which was sent prior to the December 2007 rating decision on appeal.  See 38 U.S.C.A. § 5103.  Otherwise, the Veteran's claim arises from her disagreement with the effective assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  A case-specific notice is not required as to the downstream issues involved in the appeal for an earlier effective date, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  Her service treatment records have been obtained and appear to be complete.  There appear to be missing VA treatment records as specified in the remand portion of this determination herein below.  The Board finds, however, that no further development is needed with regard to the claim for an earlier effective date.  A VA examination was already conducted in September 2007, and any further records or examination would only be needed to inform the question of the assigned disability rating, which is being remanded for further development.  As such, the evidence of record is adequate to fully resolve the appeal, and no further records or VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2015).  Accordingly, the evidentiary record appears to be complete.

In August 2015, the Veteran was afforded a hearing before the undersigned in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At the hearing, the undersigned asked specific questions directed at identifying when the Veteran filed her initial claims and claims to reopen.  The undersigned also noted that the record would be fully reviewed, with specific attention to when the Veteran's service records were associated with her claims file, an avenue that could potentially result in the grant of an earlier effective date. 

Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis
 
A.  Applicable Law

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  For reopened claims, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later, except in limited situations provided in § 20.1304(b)(1) of this chapter.  See 38 C.F.R. § 3.400(r). 

(1) Date Entitlement Arose

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011); Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  Instead of assigning an effective date mechanically on the date of a Veteran was diagnosed, "all of the facts should be examined to determine the date that [the Veteran's disease] first manifested."  See id. at 58.  The Board must determine when a service-connected disability manifested itself under the all of the "facts found," including the medical opinions in question, and assign an effective date based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35-36 (2000).  

If a veteran whose petition to reopen is granted and the claim is ultimately granted "relies on the 'receipt of the claim' prong of section 3.400, rather than the 'date entitlement arose' prong, [the claimant] by definition had an entitlement to benefits that existed before the date of the relevant application to reopen."  Akers v. Shinseki, 673 F.3d 1352, 1359 (Fed. Cir. 2012).

(2) Date of Claim

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

If new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Mitchell v. McDonald, No. 13-1245, __ Vet. App. __, 2015 WL 7281692, at *5 (Vet. App. Nov. 18, 2015); Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014) (distinguishing Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008)). 
Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

B.  Analysis

(1)  Entitlement Arose

There is no material dispute that entitlement to service connection had arisen by the time the Veteran filed her petition to reopen in May 2007.  

Determinatively, a September 2007 VA examiner concluded that the Veteran's post-service "hospitalizations [were] for the same illness which was originally documented and diagnosed in the service in 1983."  The claim was reopened and granted on the basis of this September 2007 VA examiner's opinion.  

Thus, entitlement to service connection, by definition, existed before the date of the May 2007 petition to reopen.  See Akers, 673 F.3d at 1359.

(2) Date of Claim

Although service connection for the condition had arisen by the time of her May 2007 petition to reopen, an earlier effective date cannot be assigned because the May 2007 claim date is the later of the two dates.  The Veteran filed earlier claims of entitlement to service connection, but they became finally denied without receipt of new and material evidence during the appeal period or receipt of new service department records.  

Specifically, the Veteran filed an original claim of service connection in June 1983.  That claim was denied in August 1983.  A petition to reopen was filed in June 1986, and it was denied in February 1987.  Both decisions were mailed to her latest address of record.  She did not initiate an appeal of either determination.  The claims file also does not show that new and material evidence was received within one year of either determination.  See 38 C.F.R. § 3.156(b); Mitchell, 2015 WL 7281692, at *5.  Thus, those determinations became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

Her next filing was the instant petition to reopen in May 2007.  The RO promptly sent her a VCAA notice letter in June 2007.  She responded in August 2007 by submitting a copy of official service records from her Physical Evaluation Board (PEB) proceedings undertaken during service.  Shortly thereafter, the RO arranged for a VA examination, which was conducted in September 2007.  The September 2007 VA examiner cited the PEB findings in reaching a positive nexus opinion.  The RO then granted service connection based in part on the results of this VA examination.  

The Veteran's submission of service records in August 2007 does not warrant reconsideration under § 3.156(c) because the relevant portion (as cited by the September 2007 VA examiner) was already in the claims file when the prior two claims were denied in August 1983 and February 1987.  The Veteran has since submitted additional copies of portions of her service records, but these are also duplicates of records that were already in the claims file.  Specifically, the Board observes that the August 1983 rating decision states that: 

SMR's reveal veteran hospitalized in January 1983 and was readmitted in February 1983 with a diagnosis of schizophreniform disorder.  Service [PEB] proceedings reveal veteran was discharged from service and placed on TDRL with a diagnosis of schizophreniform disorder, acute, which the service department considered 30 % disabling.  

Consequently, the original claim cannot reconsidered under 38 C.F.R. § 3.156(c).  
In summary, the Veteran's earlier claims of service connection became final.  She filed the instant petition to reopen on May 30, 2007, by which time entitlement to service connection had already arisen.  Because May 30, 2007, which is the current effective date, represents the later of the two dates, no earlier effective date can be assigned.  See 38 C.F.R. § 3.400(r).  Thus, the appeal for an earlier effective date must be denied.  In reaching these conclusions, the Board has resolved all reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

An effective date earlier than May 30, 2007, for the award of service connection for bipolar disorder (previously characterized as psychotic disorder), is denied.  


REMAND

Remand is needed to ensure that all VA treatment records have been obtained, including those beginning from 1983 at Brecksville and St. Louis Stokes VA hospitals.  See Board Hr'g Tr. 17-18; see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession).  

The Board will also ask that a new VA examination be conducted to evaluate the ongoing severity of the condition, including its impact on her ability at work.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This should include:
(a)  Records from the Brecksville and St. Louis Stokes VA hospitals beginning from 1983, to include any archived records, and

(b)  All VA treatment records since September 2011.

Then, continue associating relevant VA treatment records with the claims file on an ongoing basis until the case is recertified to the Board. 

2.  After completing the requested development above, arrange for the Veteran to undergo an appropriate VA mental health examination(s).

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to address each of the following:

(a)  Provide an assessment of the current symptoms and severity of the Veteran's mental health condition.

(b)  Include an evaluation of the limitations and restrictions imposed by her mental health impairments on such work activities as interacting with customers/coworkers and using technology, plus other such routine work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.  

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.
 
3.  After completing all actions set forth above, plus any further action needed as a consequence of the development completed in the above, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including whether referral for extraschedular consideration is warranted.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


